■ Smith, J., (on rehearing). It is urged in support of the motion for rehearing that section 5178, C. & M. Digest, applies only to those highways which are being ‘constructed under the act of which that section is a .part, and does not apply to highways being constructed ‘•under special acts. We do not think so-. The plain language of the statute is against that view. The oath ^prescribed by law and taken by the State Highway Engineer was “that he was not -interested in and would not become -interested i-n the location or approval of any .public road or other public improvement, nor any con-bract or arrangement for the construction or mainten-ancé -o-f any public road or highway or other improvement,” and it would, of course, be unimportant whether the road or improvement was being constructed under a general or a special law, as the statute makes no such distinction. The argument is renewed that Carter should be allowed to recover quantmn meruit, as he does not seek to recover on the contract. It is true the engineer does not use the provisions of the contract in regard to -his compensation to measure the compensation he should receive, and that he asks only such compensation as he would be entitled to receive had there been no provision in the contract on the subject of compensation. But the answer to that argument is that his right to any compensation depends on the contract. He does not show any right to recover anything except by proving this contract. There was never but one contract, and it provided, not only for the compensation, but for the employment. The only contract Carter had was the one sued on and made an exhibit to his demand, and he must prove this -contract to show that he was not a mere volunteer in performing the services for which he sues. It is argued that we should not hold the contract in question void as against public policy, for the reason that on March 11, 1919, while Carter was filling the office of State Highway Engineer, the General Assembly passed an act numbered 247, approved on that day, which named Carter as engineer for the Northern Road District of Arkansas County. It may be conceded that the General Assembly has the right to declare the State’s public policy, and that the General Assembly had the right to name Carter as the engineer for the improvement district created by the special act; but it must be presumed that there were special reasons for doing so, as this was a special act. This special act No. 247 did not purport to amend the general law unde.r which Carter was discharging the duties of State Highway Engineer. Under Act No. 247 Carter was given ninety days in which to accept the appointment tendered by the act'; but that act would have governed his relationship to that special district only, and did not otherwise purport to absolve him from the obligations of his oath or from the penalty for its violation prescribed by section 5179, C. & M. Digest. . After a careful consideration of all the questions raised in the brief for rehearing we adhere to the view that the contract in question was contrary to public policy, and any recovery under it was properly denied. The motion for rehearing is therefore overruled.